DETAILED ACTION
This action is in response to the amendment filed on 02/09/21.
Claims 13-16 are pending and have been examined.
Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
a transmission supported by said mounting portion, wherein said transmission is configured to operably interface with a rotatable drive element of said drive system to receive a rotary output motion from said drive system when said mounting portion is attached to said robotic system, wherein said transmission is configured to communicate with the control unit of the robotic system and is configurable in a first configuration and a second configuration, wherein said rotary output motion causes a first control motion to be applied to said end effector through said elongate shaft when said transmission is in said first configuration, and wherein said rotary output motion causes a second control motion to be applied to said end effector through said elongate shaft when said transmission is in said second configuration.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
The most pertinent art, issued to Whitman’541, discloses a rotary driving member 556a coupled to gear 562 attached to the upper jaw, but fails to disclose a transmission  configured to communicate with the control unit of the robotic system and is configurable in a first configuration and a second configuration, wherein said rotary output motion causes a first control motion to be applied to said end effector through said elongate shaft when said transmission is in said first configuration, and wherein said rotary output motion causes a second control motion to be applied to said end effector through said elongate shaft when said transmission is in said second configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731